1

2

3

4

5

6                              IN THE UNITED STATES DISTRICT COURT

7                           FOR THE EASTERN DISTRICT OF CALIFORNIA

8
     PEDRO ARIAS,                                    )       No. 2:99-cv-0627 WBS DB
9                                                    )
           Petitioner,                               )       CAPITAL CASE
10                                                   )
             v.                                      )
11                                                   )       ORDER
     WARDEN,                                         )
12                                                   )
             San Quentin State Prison,               )
13                                                   )
           Respondent.                               )
14

15           Good cause appearing, IT IS HEREBY ORDERED that:

16           1. Petitioner’s unopposed motion for an extension of time (ECF No. 366) is

17   granted; and

18           2. The time in which to file petitioner’s brief regarding application of 28 U.S.C. §

19   2254(d) to all claims is extended from December 26, 2019 through February 24, 2020.

20   Dated: December 26, 2019

21

22

23

24
     DLB:9/DB/orders.capital/arias 2254d brf.eot16
25

26
27

28


                                                         1
